Exhibit 10.14

AS AMENDED DECEMBER 10, 2007

AND AS FURTHER AMENDED FEBRUARY 4, 2009

VMWARE, INC.

2007 EMPLOYEE STOCK PURCHASE PLAN

Section 1. Purpose of Plan

The VMware, Inc. 2007 Employee Stock Purchase Plan (the “Plan”) is intended to
provide a method by which eligible employees of VMware, Inc. (“VMware”) and its
subsidiaries (collectively, the “Company”) may use voluntary, systematic payroll
deductions to purchase VMware’s class A common stock, $.01 par value, (“stock”)
and thereby acquire an interest in the future of VMware. For purposes of the
Plan, a subsidiary is any corporation in which VMware owns, directly or
indirectly, stock possessing 50% or more of the total combined voting power of
all classes of stock unless the Board of Directors of VMware (the “Board of
Directors”) determines that employees of a particular subsidiary shall not be
eligible.

Section 2. Options to Purchase Stock

Under the Plan, no more than 6,400,000 shares of stock are available for
purchase (subject to adjustment as provided in Section 16) pursuant to the
exercise of options (“options”) granted under the Plan to employees of the
Company (“employees”). The stock to be delivered upon exercise of options under
the Plan may be either shares of the Company’s authorized but unissued stock, or
shares of reacquired stock, as the Board of Directors shall determine.

Section 3. Eligible Employees

Except as otherwise provided in Section 20, each employee who has completed
three months or more of continuous service in the employ of the Company shall be
eligible to participate in the Plan. Notwithstanding any other provision herein,
individuals who are not contemporaneously classified as employees of VMware or
an eligible subsidiary for purposes of VMware’s or the applicable eligible
subsidiary’s payroll system are not considered to be eligible employees and
shall not be eligible to participate in the Plan. In the event any such
individuals are reclassified as employees of VMware or an eligible subsidiary
for any purpose, including, without limitation, common law or statutory
employees, by any action of any third party, including, without limitation, any
government agency, or as a result of any private lawsuit, action or
administrative



--------------------------------------------------------------------------------

proceeding, such individuals shall, notwithstanding such reclassification,
remain ineligible for participation. Notwithstanding the foregoing, the
exclusive means for individuals who are not contemporaneously classified as
employees of VMware or an eligible subsidiary on the applicable payroll system
to become eligible to participate in this Plan is through an amendment to this
Plan, duly executed by VMware, which specifically renders such individuals
eligible to participate herein.

Section 4. Method of Participation

Option periods of any duration up to 27 months in length shall be determined by
the Committee. In the event no period is designated by the Committee, the option
periods shall have a duration of six months commencing on the first day
following termination of the prior period. For example, if an option period ends
on July 31, the following option period would be August 1 through January 31
unless the Committee determines otherwise prior to commencement of such
following option period. Each person who will be an eligible employee on the
first day of any option period may elect to participate in the Plan by executing
and delivering, at least one business day prior to such day, a payroll deduction
authorization in accordance with Section 5. Such employee shall thereby become a
participant (“participant”) on the first day of such option period and shall
remain a participant until his or her participation is terminated as provided in
the Plan. The Company may permit participants to elect or indicate whether an
enrollment election, once made, will apply to subsequent option periods without
being required to submit a new enrollment form. If an employee makes an
enrollment election that does not apply to subsequent option periods, the
employee will be deemed to have terminated his or her participation with respect
to subsequent option periods unless and until the employee submits a new
enrollment form in accordance with the Plan.

Section 5. Payroll Deductions

The payroll deduction authorization shall request withholding, at a rate of not
less than 2% nor more than 15% from the participant’s compensation (subject to a
maximum of $7,500 per six-month option period and pro-rated for longer or
shorter periods, at the Committee’s discretion), by means of substantially equal
payroll deductions over the option period; provided, however, that for option
periods beginning after October 1, 2008, any amount remaining in a participant’s
withholding account at the end of an option period representing a fractional
share that is rolled over to the withholding account for the next option period
pursuant to Section 8 below (a “rollover”) may be used to purchase additional
stock; further provided that the maximum dollar amount per option period shall
be reduced by the amount of any rollover. For purposes of the Plan,
“compensation” shall mean all cash compensation paid to the participant by the
Company.

 

2



--------------------------------------------------------------------------------

A participant may only elect to change the withholding rate of his or her
payroll deduction authorization by written notice delivered to the Company at
least one business day prior to the first day of the option period as to which
the change is to be effective. Following delivery to the Company of any payroll
deduction authorization or any election to change the withholding rate of a
payroll deduction authorization, appropriate payroll deductions or changes
thereto shall commence as soon as reasonably practicable. All amounts withheld
in accordance with a participant’s payroll deduction authorization shall be
credited to a withholding account for such participant.

Section 6. Grant of Options

Each person who is a participant on the first day of an option period shall as
of such day be granted an option for such period. Such option shall be for the
number of shares of stock to be determined by dividing (a) the balance in the
participant’s withholding account on the last day of the option period by
(b) the purchase price per share of the stock determined under Section 7, and
eliminating any fractional share from the quotient. In the event that the number
of shares then available under the Plan is otherwise insufficient, the Company
shall reduce on a substantially proportionate basis the number of shares of
stock receivable by each participant upon exercise of his or her option for an
option period and shall return the balance in a participant’s withholding
account to such participant. In no event shall the number of shares of stock
that a participant may purchase during any one six-month option period under the
Plan exceed 750 shares of stock, and pro-rated for longer or shorter periods, at
the Committee’s discretion.

Section 7. Purchase Price

The purchase price of stock issued pursuant to the exercise of an option shall
be 85% of the fair market value of the stock at (a) the time of grant of the
option or (b) the time at which the option is deemed exercised, whichever is
less. “Fair market value” shall mean the closing sales price per share of the
stock on the principal securities exchange on which the stock is traded or, if
there is no such sale on the relevant date, then on the last previous day on
which a sale was reported; if the stock is not listed for trading on a national
securities exchange, the fair market value of the stock shall be determined in
good faith by the Board of Directors.

Section 8. Exercise of Options

If an employee is a participant in the Plan on the last business day of an
option period, he or she shall be deemed to have exercised the option granted to
him or her for that period. Upon such exercise, the Company shall apply the
balance of the participant’s withholding account to the purchase of the number
of whole shares of stock determined under Section 6, and as soon as practicable
thereafter shall issue and deliver certificates for said shares to the
participant. No fractional shares shall be issued hereunder. Any balance
accumulated in the participant’s withholding account

 

3



--------------------------------------------------------------------------------

that is not sufficient to purchase a full share shall be retained in such
account for any remaining or subsequent option period, subject to early
withdrawal by the participant as provided in Section 10. Any other monies
remaining in the participant’s withholding account under the Plan after the date
of exercise shall be retuned to the participant or his or her beneficiary (as
applicable) in cash, without interest.

Notwithstanding anything herein to the contrary, the Company shall not be
obligated to deliver any shares unless and until, in the opinion of the
Company’s counsel, all requirements of applicable federal and state laws and
regulations (including any requirements as to legends) have been complied with,
nor, if the outstanding stock is at the time listed on any securities exchange,
unless and until the shares to be delivered have been listed (or authorized to
be added to the list upon official notice of issuance) upon such exchange, nor
unless or until all other legal matters in connection with the issuance and
delivery of shares have been approved by the Company’s counsel.

Section 9. Interest

No interest will be payable on withholding accounts.

Section 10. Cancellation and Withdrawal

A participant who holds an option under the Plan may cancel all (but not less
than all) of his or her option by written notice delivered to the Company, in
such form as the Company may prescribe, provided that the Company must receive
such notice at least 15 days before the last day of the option period (the
“Withdrawal Deadline”). Any participant who delivers such written notice shall
be deemed to have canceled his or her option, terminated his or her payroll
deduction authorization with respect to the Plan and terminated his or her
participation in the Plan, in each case, as of the date of such written notice.
In the event that the date of the Withdrawal Deadline with respect to the
applicable option period, shall be a Saturday, Sunday or day on which banks in
the State of Delaware are required or permitted to close, a participant may
cancel his or her option by written notice given on or prior to the last
business day immediately preceding such date. Following delivery of any such
notice, any balance in the participant’s withholding account will be returned to
such participant as soon as reasonably practicable. Any participant who has
delivered such notice may elect to participate in the Plan in any future option
period in accordance with the provisions of Section 4.

Section 11. Termination of Employment

Except as otherwise provided in Section 12, upon the termination of a
participant’s employment with the Company for any reason whatsoever, he or she
shall cease to be a participant, and any option held by him or her under the
Plan shall be

 

4



--------------------------------------------------------------------------------

deemed cancelled, the balance of his or her withholding account shall be
returned to him or her, and he or she shall have no further rights under the
Plan. For purposes of this Section 11, a participant’s employment will not be
considered terminated in the case of a transfer to the employment of a
subsidiary or to the employment of the Company. For purposes of the Plan, an
individual’s employment relationship is still considered to be continuing intact
while such individual is on sick leave, or other leave of absence approved for
purposes of this Plan by the Company or a subsidiary; provided however, that if
such period of leave of absence exceeds ninety (90) days, and the individual’s
right to reemployment is not guaranteed either by statute or by contract, the
employment relationship shall be deemed to have terminated on the ninety-first
(91st) day of such leave.

Section 12. Death of Participant

In the event a participant holds any option hereunder at the time his or her
employment with the Company is terminated by his or her death, whenever
occurring, then his or her legal representative), may, by a writing delivered to
the Company on or before the date such option is exercisable, elect either
(a) to cancel any such option and receive in cash the balance in his or her
withholding account, or (b) to have the balance in his or her withholding
account applied as of the last day of the option period to the exercise of his
or her option pursuant to Section 8, and have the balance, if any, in such
account in excess of the total purchase price of the whole shares so issued
returned in cash. In the event his or her legal representative) does not file a
written election as provided above, any outstanding option shall be treated as
if an election had been filed pursuant to subparagraph 12(a) above.

Section 13. Participant’s Rights Not Transferable, etc.

All participants granted options under the Plan shall have the same rights and
privileges. Each participant’s rights and privileges under any option granted
under the Plan shall be exercisable during his or her lifetime only by him or
her, and shall not be sold, pledged, assigned, or otherwise transferred in any
manner whatsoever except by will or the laws of descent and distribution. In the
event any participant violates the terms of this Section, any options held by
him or her may be terminated by the Company and, upon return to the participant
of the balance of his or her withholding account, all his or her rights under
the Plan shall terminate.

Section 14. Employment Rights

Neither the adoption of the Plan nor any of the provisions of the Plan shall
confer upon any participant any right to continued employment with the Company
or a subsidiary or affect in any way the right of the Company to terminate the
employment of such participant at any time.

 

5



--------------------------------------------------------------------------------

Section 15. Rights as a Shareholder

A participant shall have the rights of a shareholder only as to stock actually
acquired by him or her under the Plan.

Section 16. Change in Capitalization

In the event of a stock dividend, stock split or combination of shares,
recapitalization, merger in which the Company is the surviving corporation or
other change in the Company’s capital stock, the number and kind of shares of
stock or securities of the Company to be subject to the Plan and to options then
outstanding or to be granted hereunder, the maximum number of shares or
securities which may be delivered under the Plan, the option price and other
relevant provisions shall be appropriately adjusted by the Board of Directors,
whose determination shall be binding on all persons. In the event of a
consolidation or merger in which the Company is not the surviving corporation or
in the event of the sale or transfer of substantially all the Company’s assets
(other than by the grant of a mortgage or security interest), all outstanding
options shall thereupon terminate, provided that prior to the effective date of
any such merger, consolidation or sale of assets, the Board of Directors shall
either (a) return the balance in all withholding accounts and cancel all
outstanding options, or (b) accelerate the exercise date provided for in
Section 8, or (c) if there is a surviving or acquiring corporation, arrange to
have that corporation or an affiliate of that corporation grant to the
participants replacement options having equivalent terms and conditions as
determined by the Board of Directors.

Section 17. Administration of Plan

The Plan will be administered by the Board of Directors. The Board of Directors
will have authority, not inconsistent with the express provisions of the Plan,
to take all action necessary or appropriate hereunder, to interpret its
provisions, and to decide all questions which may arise in connection therewith.
Except with respect to officers of the Company who are subject to the reporting
requirements of Section 16 of the Securities Act of 1934, management of the
Company is also authorized to resolve participant disputes under the Plan,
consistent with the terms of the Plan and any agreements thereunder and any
interpretations or guidance issued under the Plan by the Board of Directors or
the Committee.

The Board may, in its discretion, delegate its powers with respect to the Plan
to an Employee Benefit Plan Committee or any other committee (the “Committee”),
in which event all references to the Board of Directors hereunder, including
without limitation the references in Section 17, shall be deemed to refer to the
Committee. A majority of the members of any such Committee shall constitute a
quorum, and all determinations of the Committee shall be made by a majority of
its members. Any determination of the Committee under the Plan may be made
without notice or meeting of the Committee by a writing signed by all of the
Committee members.

 

6



--------------------------------------------------------------------------------

Determinations of the Board of Directors, the Committee or where appropriate,
management of the Company, shall be conclusive and shall bind all parties.

Section 18. Amendment and Termination of Plan

The Board of Directors may at any time or times amend the Plan or amend any
outstanding option or options for the purpose of satisfying the requirements of
any changes in applicable laws or regulations or for any other purpose which may
at the time be permitted by law, provided that (except to the extent explicitly
required or permitted herein) no such amendment will, without the approval of
the shareholders of the Company, (a) increase the maximum number of shares
available under the Plan, (b) reduce the option price of outstanding options or
reduce the price at which options may be granted, (c) change the conditions for
eligibility under the Plan, or (d) amend the provisions of this Section 18 of
the Plan, and no such amendment will adversely affect the rights of any
participant (without his or her consent) under any option theretofore granted.

The Plan may be terminated at any time by the Board of Directors, but no such
termination shall adversely affect the rights and privileges of holders of the
outstanding options.

Section 19. Approval of Shareholders

The Plan shall be subject to the approval of the shareholders of the Company,
which approval shall be secured within twelve months after the date the Plan is
adopted by the Board of Directors. Notwithstanding any other provisions of the
Plan, no option shall be exercised prior to the date of such approval.

Section 20. Limitations

Notwithstanding any other provision of the Plan:

(a) An employee shall not be eligible to receive an option pursuant to the Plan
if, immediately after the grant of such option to him or her, he or she would
(in accordance with the provisions of Sections 423 and 424(d) of the Internal
Revenue Code of 1986, as amended (the “Code”)) own or be deemed to own stock
possessing 5% or more of the total combined voting power or value of all classes
of stock of the employer corporation or of its parent or subsidiary corporation,
as defined in Section 424 of the Code Internal Revenue Code of 1986, as amended
(the “Code”).

(b) No employee shall be granted an option under this Plan that would permit his
or her rights to purchase shares of stock under all employee stock purchase
plans (as defined in Section 423 of the Code) of VMware or any subsidiary or
parent corporation to accrue at a rate which exceeds $25,000 in fair market
value of such

 

7



--------------------------------------------------------------------------------

stock (determined at the time the option is granted) for each calendar year
during which any such option granted to such employee is outstanding at any
time, as provided in Section 423 of the Code.

(c) No employee shall be granted an option under this Plan that would permit him
or her to withhold more than $7,500 in each six-month option period, and
pro-rated for longer or shorter periods, at the Committee’s discretion, or
$15,000 per calendar year, less the amount of any rollover.

(d) No employee whose customary employment is 20 hours or less per week shall be
eligible to participate in the Plan.

(e) No independent contractor shall be eligible to participate in the Plan.

Section 21. Jurisdiction and Governing Law.

The Company and each participant in the Plan submit to the exclusive
jurisdiction and venue of the federal or state courts of Delaware to resolve
issues that may arise out of or relate to the Plan or the same subject matter.
The Plan shall be governed by the laws of Delaware, excluding its conflicts or
choice of law rules or principles that might otherwise refer construction or
interpretation of this Plan to the substantive law of another jurisdiction.

Section 22: Compliance with Foreign Laws and Regulations.

Notwithstanding anything to the contrary herein, the Board, in order to conform
with provisions of local laws and regulations in foreign countries in which the
Company or its subsidiaries operate, shall have sole discretion to (i) adversely
modify the terms and conditions of options granted to participants employed
outside the United States to the extent consistent with the proposed or final US
Treasury regulations under Code Section 423; (ii) establish comparable plans
that are not intended to qualify under Code Section 423 with the shares to be
taken from the allotment available under this Plan and with modified enrollment
or exercise procedures and/or establish such other modifications as may be
necessary or advisable under the circumstances presented by local laws and
regulations; and (iii) take any action which it deems advisable to obtain,
comply with or otherwise reflect any necessary governmental regulatory
procedures, exemptions or approvals with respect to the Plan or any sub-plan
established hereunder.

 

8